July 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
  LONGTIN'S PIPE & STEEL, INC. D/B/A U.S. CENTRAL PIPELINE SERVICES,
                                Appellant

NO. 14-12-00345-CV                         V.

                     ETC CANYON PIPELINE, L.L.C., Appellee
                       ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on January 9, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Longtin's Pipe & Steel, Inc. d/b/a U.S. Central Pipeline Services.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.